Title: To Benjamin Franklin from Charles Stamitz, with Franklin’s Note for a Reply, 2 October 1783
From: Stamitz, Charles,Franklin, Benjamin
To: Franklin, Benjamin


          
            Monsieur!
            à Spa çe 2 octobre 1783.
          
          Pardonnez la liberté que je prends de vous Ecrire sans avoir l’honneur d’être Connû de vous; je viens d’apprendre trés positivement que Messieurs les Amériquains, voulant faire refleurir les beaux arts chez Eûx. Sont sur le point d’avoir une troupe française, dont Monsieur Clerval, ancien Comédien de Provinçe doit en être le Regiseur, qui pour cet Effect est actuéllement en Amerique.
          J’ai L’honneur de me proposer pour en être maitre de Musique. Je suis Connû dans toutes les Cours de L’Europe, par mes Ouvrages, je ne vous Cacherai pas, que je suis sur le point de me fixer dans une, mais je donnerai la préférençe à L’Amerique. Je me trouverai trop recompensé, si par les soins que je me donnerai, je puis faire des Elèves digne de grand Maitre.— Je joins à la Composition, celui de jouér du Violon, La Quinte, La Viole d’amour, et une nouvel instrument, que j’ai inventé nommée Violetton!
          J’osse me flatter Monsieur, de votre Protection après avoir pris des renseignements sur mes talents.
          J’ai L’honneur de vous offrir trois bons sujets, qui

dessireraient Comme moi de passer dans çe pays, qui sont Messrs. Laubertie Basse Taile, Villeneuve Haute Contre et julien pour les la Ruétte, çes trois sujets sont attaché au Spectacle de la Prinçipauté de Liége, et ils en font tous les Plaisirs, c’est une très bonne aquisition à faire pour Messieurs Les Ameriquains, je reponds de Leurs Talents, & de Leurs Conduites. J’osse me flatter Monsieur! que vous me ferez la graçe de me repondre à la Haÿe, où je dois me rendre au premier jour.
          J’ai l’honneur d’être avec le plus profond Respect Monsieur! Votre trés hble: et trés obt: serviteur
          
            Charles StamitzCompositeur de Musique de laCour de Vienne, & celle de la Haÿe
          
          
            N.B. Personne mieux que Monsieur de Sartinne Ministre, ne peut vous donner de r’enseignements sur mes talents. En l’anné 1771. j’ai eû l’honneur de reçevoir une letre de remerciment de sa part, pour des Pieçes que j’ai Composé, et Executé au Concert gratuite de l’Ecole de Dessins, à Paris.
          
         
          Endorsed: That the Beaux Arts are much better encourag’d in Europe than in America where the People are not so rich. That I cannot therefore advise him to go there. That I doubt the Success of M. Clerval’s Project: our Country not being yet ripe for such Amusements.
          Notation: Stamitz 2. Oct 1783.
        